DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on December 9, 2021 is entered.

	Claims 1-21 are pending.

Claims 3-9, 12-15, and 18-21 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2021.

	Claims 1, 2, 10, 11, 16, and 17 are currently under consideration.

3.	Once again, Applicant’s foreign priority claims to REPUBLIC OF KOREA 10-2016-0148002 (filed on November 8, 2016) and REPUBLIC OF KOREA 10-2016-0141118 (filed on October 27, 2016) is acknowledged.  Note that the two priority documents are not in English. As such, it is not clear if they have the adequate support for the claimed subject matter.

4.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, has been withdrawn.

5.	In view of applicant’s amendment and upon further consideration, the previous rejection under 35 U.S.C. 103 over Georgiou et al. (US 8,952,132) in view of Wittrup et al. (US 8,815,237, reference on IDS) and Shaheen et al. (WO 2015/054039) has been withdrawn.

6.	Claim 10 is objected to for following informalities:

	Claim 10 recite “wherein polypeptide comprising the amino acid substitution” while the Fc polypeptide in claim 1 contains multiple substitutions.  Appropriate correction is required.




(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 2, 10, 11, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The phrases “wherein the polypeptide shows improved binding ability for FcγRIIIa as compared to the wild-type IgG1 or IgG3 Fc domain, the Fc domain with only S298G, T299A, N390D and M428L substituted or the Fc domain with only T299A, K326I, A327Y and L328G substituted” are not supported by the original disclosure or claim as filed.  

	Applicant’s amendment, filed on December 9, 2021 directs to support to page 8 and Example 1 of the instant specification as-filed, and asserts that no new matter has been added.  

However, the specification as filed does not provide sufficient written description of the above-mentioned “limitations”.  The specification does not provide sufficient support for a polypeptide comprising a human IgG1 or IgG3 Fc domain comprising the eight amino acid substitutions and one or more additional substitution including K246E, wherein the polypeptide shows improved binding ability for FcγRIIIa as compared to the wild-type IgG1 or IgG3 Fc domain, the Fc domain with only S298G, T299A, N390D and M428L, or the Fc domain with only T299A, K326I, A327Y and L328G.  The specification only discloses antibody fragment aglysosylated.

The instant claims now recite a human IgG1 or IgG3 Fc domain comprising the eight amino acid substitutions and one or more additional substitution including K246E, wherein the polypeptide shows improved binding ability for FcγRIIIa as compared to the wild-type IgG1 or IgG3 Fc domain, the Fc domain with only S298G, T299A, N390D and M428L, or the Fc domain with only T299A, K326I, A327Y and L328G, which were not clearly disclosed in the specification.  Therefore, the claims represent a departure from the specification and claims originally filed.  Applicant’s reliance on generic disclosure (Fab fragment) and possibly a single or limited species do not provide sufficient direction and guidance to the features currently claimed (any antibody fragment).  It is noted that a generic or a sub-generic disclosure cannot support a species unless the species is specifically described.  It cannot be said that a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.  See In re Smith 173 USPQ 679 683 (CCPA 1972) and MPEP 2163.05. 

Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.

	Applicant is required to cancel the new matter in the response to this Office Action.

	Alternatively, applicant is invited to provide sufficient written support for the “limitations” indicated above.  See MPEP 714.02, 2163.05-06 and 2173.05 (i).

9.	No claim is allowed.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644